DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6 and 7 are objected to because of the following informalities:  In claim 4, line 2, change “surrounds” to –surrounding--; in line 3, change “is” to –being--. In claim 6, line 3, change “protrudes” to –protrude--. In claim 7, line 2, change “form” to –from--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al., Pub. No. 2019/0223706.

 Takeuchi discloses in Fig.12 an optical fiber protection system, comprising: an optical fiber (1205 disposed inside inner sheath 1212); a light source (1202) configured to transmit a signal to the optical fiber; and a protection circuit (detection fibers 1220) extending along a length direction of the optical fiber; a sensor (1208) electrically connected to the protection circuit; and a controller (1250) electrically connected to the sensor and the light source; wherein the protection circuit (detection fibers 1304) twines around the optical fiber (1205 disposed inside inner sheath 1212 or 112) (see also Figs. 1A and 13B); wherein the controller (1250) is configured to control the light source (1202) based on a sensing result of the sensor (1208).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Pickrell et al., Patent No. 6,928,202.
As per claim 3, Takeuchi discloses the claimed invention substantially as explained above except for a material of the protection circuit including a low-temperature solder.  This feature is well-known in the art as evidenced by Pickrell which discloses in Figs.1 and 4 an optical fiber protection system having a material of a protection circuit (32) including a low-temperature solder as alloys of bismuth, tin, indium… (see Col.3, lines 29-36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the solder as taught by Pickrell into the Takeuchi’s type system, because it would ensure good wetting and solder flow.
As per claims 4 and 5, Takeuchi in view of Pickrell discloses the claimed invention substantially as explained above. Further, Pickrell discloses in Fig.1 that a heat shrink tubing (34) surrounds a low-temperature solder (32) and an optical fiber (20), and the low-temperature solder (32) is located between the heat shrink tubing (34) and the optical fiber (20); wherein a shrink temperature of the heat shrink tubing (34) is higher than a melting temperature of the low-temperature solder (32) (see Col.3, lines 46-49).  
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Form PTO-892.
                                                        Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844